MaJr 23, 1939                        ,

Hon. T. M. Trimble         Opinion Noe o-840
First Assistant State      Re: Whether bonds voted for the
   Superintendent          purpose of repairing  ana equip-
Austin, Texas              ~plng school building may be used
                           for the purchase of school busses.
Dear Sir:
           We are in receipt of your letter of May 17, 1939,
wherein you request our opinion in response to the following
questions:
           “1. If a school,district    votes bonds for the
     purpose or repairing   end equipping a school building,
     and to purchase school site, would It be legal for the
     board to spend this bond money for school busses or to
     pay bus notes?
           “2. Of what offense   if any, would the board be
     guilty if they did spend iond money for busses?   What
     would the penalty be, if any?e~
            Article 2784 Revised Civil Statutes,      sets forth
certain purposes for wtL ch the oommissionersf      court for the
common school districts   In its county, and the district
school trustees for the independent school districts        may
levy taxes and issue bonds.      It is therein provided that
“no tax shall be levied,   collected,    abrogated,  dlminisheed or
inoreased,   and no bonds shall be issued hereunder, until such
action has been authorized by a majority of the votes cast at
an election   held in the district    for such purpose, at which
none but property tax paying qualified      voters of such dis-
trict  shall be entitled  to vote.*
           Article     2786, Revised Civil Statutes,  requires the
petition,  election     order and notice of election  to distinctly
speaify   among other things,      the purpose for which the bonds
are to t e used.    It   also provides that the proceeds of such
bonds l*shall be disbursed only for the purpose for which the
said bonds were issuedrU
          In the case of Carroll v. Williams, 202 Sew. 504,
the use of county funds for purposes different   from those for
which the same wer.e raised was involved.   We quote from the
 Hon. T. M. Trimble,     page 2


 opinion     of the Supreme Court as follows:
             “Second.    Going to the real gist of the main
      issue before us, section 9 of article          a of our
      state Constitution,      supra, inNbits      any and all
      transfers    of tax money from one to another of the
      several classes of funds therein authorized,             and,
      as a sequence, the expenditure,         for one purpose
      therein defined,      of tax money raised ostensibly
      for another such purpose.         The immediate purpose
      in so pre,scribing a separate maximumtax rate for
      each of the classes of purposes there enumerated
      is, no doubt, to limit,       accordingly     the amount
      of taxes which may be raised from 8he people, by
      taxation,    declaredly   for those several purposes
      or classes of purposes, respectively.           But that
      is not all.      The ultimate and practical       and ob-
      vlous design and purpose aa legal effect            Is to
      inhibit   excessive    expenditures for any such pur-
      pose or class of purposes.         By necessary implica-
      tion said provisions      of section 9 of article        a
      were designed, not merely to limit the tax rate
      for certain therein designated purposes, but to
      require that any and all money raised by taxa-
      tion for any such purpose shall be applied,            faith-
      fully,   to that particular     purpose, as’needed. there-
      for, and not to any other purpose or use whatso-
      ever.    Those constitutional      provisions    control,
      not only the raising,       but also the application,
      OP all such funds; and such Is the legal effect
      of articles     2242 and 7357, supra, when properly
      construed and applied.”
             The reasoning of the Supreme Court in the above case
  applies with full force to the situation   which you outlined to
 us.    The bonds which you mention were voted for the purpose of
  repairing  and equipping a school building and to purchase a
  school site . The electorate   authorized the same under the as-
’ surance that the proceeds of the bonds would not be used for
  any other purpose.    Speaking of Article 6674e, Revised Civil
  Statutes,  providing for the deposit of certain moneys in the
  State Highway Fund, the Austin Court of Civil Appeals, through
 Chief Justice McClendon in the case of Johnson vs. Ferguson, 55
  S.W.(2d) 153, said:
               “As such allocation we think it had the mani-
      fest     purpose of removing such fund, beyond all doubt
_

    Hon. T. M. Trimble,   page 3


         or peradventurei  from the general revenue fund
         of the state an of devoting it, but not appro-
         priating  it, to the stated purpose.   It served
         the double purpose of a declaration   of policy
         and a direction  to the state treasurer that the
         fund was not to be invaded for purposes other
         than those named in the article.”
              The proceeds of the bonds which you mention cannot
    be invaded for any purpose except the purpose for which such
    bonds were voted.   Your first question is answered in the
    negative.
               The diversion   of this money from the stated purpose
    being quite plainly forbidden,    we think it is to be assumed
    that the authorities    having charge of this money will not use
    the same for any prohibited    purpose, and we, therefore, do not
    believe that it is necessary to anew.er your second question.
                                   Yours very truly
                                   ATTORNEY
                                          GENERAL
                                                OF TEXAS
                                   By /s/ Glenn B. Lewis
                                   Glenn R.~ Lewis, Assistant
    APPROVED
    /s/ Gerald C. Mann
    ATTORNEY  GENERAL
                    OF TEXAS
    APPROVED:OPINIONCOMMITTEE
    BY:     CEK, CHAIRMAN
    GRL:N:wb